In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Division of Housing and Community Renewal, dated June 12, 1987, granting a rent rollback, the petitioner appeals from so much of a judgment of the Supreme Court, *742Kings County (Shaw, J.), dated May 11, 1988, as, after modifying the determination on the consent of the respondent, dismissed the proceeding on the merits.
Ordered that the judgment is reversed insofar as appealed from, on the law, without costs or disbursements, and the matter is remitted to the respondent for a new determination based upon the law as it existed at the time of its determination, to wit, Administrative Code of the City of New York former § YY51-6.0.5 (g) (now § 26-516 [g]; see, Matter of J.R.D. Mgt. Corp. v Eimicke, 148 AD2d 718). Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.